Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed on 12/10/2021 has been received; Claims 1-3, 6, 8, 15, 16 & 18 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8 & 15, 16 & 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US 2005/0039346) in view of Rudy (USPN 5,543,194) and Rudy1 (USPN 6,158,149).

Regarding Claim 2, the combination of Thomas, Rudy and RudyA disclose the second tensile element is a spacer textile (Rudy, Figure 18).  
Regarding Claim 3, the combination of Thomas, Rudy and RudyA disclose at least one surface of the chamber has a concave configuration (Thomas, Figures 1-3 & Rudy, Figure 18).  
Regarding Claim 6, the combination of Thomas, Rudy and RudyA disclose the chamber is incorporated into an article of footwear (Thomas, Figure 1).  
Regarding Claim 8, the combination of Thomas, Rudy and RudyA disclose the first tensile element has a U-shaped configuration (Thomas, Figures 1-3). 
Regarding Claim 15, the combination of Thomas, Rudy and RudyA disclose the footwear includes a midsole (Thomas, Figure 1), and the chamber is configured to fit within a perimeter of the midsole in a heel region of the midsole (Thomas, Figure 1).  
Regarding Claim 16, the combination of Thomas, Rudy and RudyA disclose the chamber is incorporated in a heel region of the midsole (RudyA, Figures 1 & 2).  
Regarding Claim 18, the combination of Thomas, Rudy and RudyA disclose chamber incorporated into the midsole of claim 1 (RudyA, Figures 1 & 2).  


    PNG
    media_image1.png
    167
    515
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    258
    442
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732